DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant's election with traverse of Group II and species MAO and MG101, a formula (I) compound having the structure as shown below in the reply filed on 08/11/2022 is acknowledged:

    PNG
    media_image1.png
    104
    181
    media_image1.png
    Greyscale

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The claims 19, 22-24 and 28 are withdrawn from consideration. Claims 1-13 have been cancelled.
Claims 14-18, 20-21 and 25-27 read on the elected Group II and species.
Claim Objection
Claims 14-18, 20-21 and 25-27 are objected to because of the following informalities:  the preamble is recited the term “catalyst system”. Normally the term “system” is used for apparatus. The Examiner suggests deleting the word “system”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18, 20-21 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-18, 20-21 and 25-27, the Office suggests to amend the preamble of “A catalytic …” to “The catalytic…”. Appropriated corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 14-18, 20-21 and 25-27 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Green et al. (US 2007/0161761 A1).
Regarding claims 14 and 26, Green et al. teach a catalyst comprising an activator MAO (applicant elected co-catalyst)([0030]-[0031]) and Fe bidentate complex (IV) having the structure as shown below (Abstract, [0018] and [0025]-[0027]):

    PNG
    media_image2.png
    216
    430
    media_image2.png
    Greyscale

As we see above, the Fe complex (IV) corresponds to the instant claimed and applicant elected species having the formula (I), wherein R5 as being phenyl group, Rx and Rb as being methyl groups, Ra as being hydrogen, X and L as being Cl ([0018], [0025]-[0027] and [0030]-[0031]).
The phrase of "for the (co)polymerization of conjugated dienes” recites in claim 14 interpreted as intended use. 
Per MPEP 2111, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. 
Since the reference of Green et al. teach the same composition as the instant claim, the resulting catalyst would expect to be capable of performing these specific chemical reactions for the (co)polymerization of conjugated dienes as per applicant claim 14. Therefore it meets the claim limitations.
Regarding claims 15, 25and 27, as discussed above, the Fe complex taught by Green et al. corresponds to the instant claimed and applicant elected species having the formula (I), wherein R5 as being phenyl group, Rx and Rb as being methyl groups, Ra as being hydrogen, X and L as being Cl ([0018], [0025]-[0027] and [0030]-[0031]).
Regarding claims 16-18 and 20-21, as discussed above, the catalyst taught by Green et al. comprises activator MAO as the instant claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1738